81779-COA: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-22728: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81779-COA


Short Caption:KUSHNIR, M.D. VS. DIST. CT. (ESTATE OF GAETANO)Court:Court of Appeals


Related Case(s):77044, 77044-COA, 81779


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764111Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerChristina Kushnir, M.D.Heather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


PetitionerWomen's Care Center of NevadaHeather S. Hall
							(McBride Hall)
						Robert C McBride
							(McBride Hall)
						


Real Party in InterestThe Estate of Carol A. GaetanoAaron A. Heaton
							(Heaton & Associates)
						Jared F. Herling
							(Heaton & Associates)
						


Real Party in InterestVincent GarbitelliAaron A. Heaton
							(Heaton & Associates)
						Jared F. Herling
							(Heaton & Associates)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTierra Danielle Jones





Docket Entries


DateTypeDescriptionPending?Document


10/01/2020Case Status UpdateTransferred from Supreme Court. (COA).


10/01/2020Petition/WritFiled Petition for Writ of Mandamus. (TRANSFERRED FROM SUPREME COURT PER 10/01/20 NOTICE). (COA).20-36098




10/01/2020AppendixFiled Appendix to Petition for Writ - Volume 1. (TRANSFERRED FROM THE SUPREME COURT PER 10/01/20 NOTICE). (COA).20-36100




10/01/2020AppendixFiled Appendix to Petition for Writ - Volume 2. (TRANSFERRED FROM THE SUPREME COURT PER 10/01/20 NOTICE). (COA).20-36101




12/14/2020Order/ProceduralFiled Order Directing Answer.  Real Parties in Interest's Answer due:  28 days.  Petitioner shall have 14 days from service of the answer to file and serve any reply.  (COA)20-45156




12/16/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Real parties in interest's answer to writ petition due: January 25, 2021. (COA)20-45489




01/25/2021Petition/WritFiled Real Party I Interest the Estate of Carol A. Gaetano, Deceased, Vincent Garbitelli, Administrator's Answer to Christina Kushnir, M.D., and Women's Cancer Center of Nevada, Inc.'s Petition for Writ of Mandamus. (COA)21-02221




02/04/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioners shall have until February 22, 2021, to file and serve the reply in support of the petition for writ.  (SC)21-03428




02/22/2021Petition/WritFiled Petitioners' Reply in Support of Petition for Writ of Mandamus. (COA)21-05138




06/16/2021Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to enter summary judgement in favor of the petitioners." Court of Appeals- MG/JT/BB. (COA)21-17371




06/17/2021WritFiled Issued Writ with letter. Original and one copy of writ and copy of order mailed to attorney Heather Hall for service upon Hon. Tierra Danielle Jones. (COA)21-17461




06/29/2021MotionFiled Petitioners' Motion to Reissue Order as a Published Opinion Pursuant to NRAP 36(f). (COA)21-18707




07/02/2021WritFiled Returned Writ. Original Writ returned. Served on Judge Tierra Danielle Jones on June 30, 2021.  (COA)21-19085




07/06/2021Post-Judgment PetitionFiled Real Parties in Interest The Estate of Carol A. Gaetano, Deceased, Vincent Garbitelli, Administrator's Petition for Rehearing.  (SC)21-19271




07/06/2021Filing FeeFiling fee paid. E-Payment $150.00 from Jared F. Herling, Esq.  (SC)


08/05/2021Opinion/DispositionalFiled Per Curiam Opinion. "Petition granted." Before Gibbons, C.J., Tao and Bulla, JJ. Majority: Gibbons/Tao/Bulla. 137 Nev. Adv. Opn. No. 41. fn1 [We originally resolved this petition in an unpublished order granting the petition and issuing a writ of mandamus.  Petitioners subsequently filed a motion to publish the order as an opinion.  We grant the motion and replace our earlier order with this opinion.  See NRAP 36(f).  Real parties in interest filed a petition for rehearing of our prior decision to grant the petition for a writ of mandamus.  Having reviewed the petition, we deny rehearing.  See NRAP 40(c).] Court of Appeals-MG/JT/BB. (COA).21-22728




08/20/2021Case Status UpdateTransferred to Supreme Court. (COA)


08/20/2021Case Status UpdateCase Closed. (COA)



Combined Case View